Case 1:18-cv-25474-RAR Document 145 Entered on FLSD Docket 08/25/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 18-CIV-25474-RAR

  SHERMAN NEALY, et al.,

         Plaintiffs,

  v.

  ATLANTIC RECORDING CORP., et al.,

        Defendants.
  _________________________________/

       ORDER DENYING PLAINTIFFS’ MOTION FOR LEAVE TO FILE AND SERVE
                 PLAINTIFFS’ FOURTH AMENDED COMPLAINT

         THIS CAUSE comes before the Court upon Plaintiffs’ Motion for Leave to File and Serve

  Plaintiffs’ Fourth Amended Complaint [ECF No. 129] (“Motion”), filed on July 24, 2020.

  Plaintiffs seek to amend their Complaint to add a new party, Warner Music Group, Corp., and a

  count of civil conspiracy to defraud. See Mot. at 2. On August 11, 2020, the Court discussed the

  Motion with the parties during a Case Management Conference (“Conference”). See Paperless

  Minute Entry [ECF No. 141]. Having reviewed the Motion, Defendants’ Response [ECF No. 140],

  and being otherwise fully advised, it is

         ORDERED AND ADJUDGED that Plaintiffs’ Motion for Leave to File and Serve

  Plaintiffs’ Fourth Amended Complaint [ECF No. 129] is DENIED.

                                        LEGAL STANDARD

         Under Fed. R. Civ. P. 15(a), leave to amend a complaint “shall be freely given when justice

  so requires.” John Morrell & Co. v. Royal Caribbean Cruises Ltd., 243 F.R.D. 699, 700 (S.D. Fla.

  2007) (quoting Espey v. Wainwright, 734 F.2d 748, 750 (11th Cir. 1984)). When deciding whether

  to grant a party leave to amend a pleading, “a district court may consider several factors, such as


                                             Page 1 of 3
Case 1:18-cv-25474-RAR Document 145 Entered on FLSD Docket 08/25/2020 Page 2 of 3



  ‘undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

  deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue

  of allowance of the amendment, [and] futility of the amendment.’” Equity Lifestyle Properties,

  Inc. v. Fla. Mowing and Landscape Serv., Inc., 556 F.3d 1232, 1241 (11th Cir. 2009) (quoting

  Foman v. Davis, 371 U.S. 178, 182 (1962)).

         When a party’s motion to amend a pleading is filed after the time prescribed by the Court’s

  scheduling order, however, the party must demonstrate good cause under Fed. R. Civ. P. 16(b)

  before the Court will consider whether the amendment is proper under Fed. R. Civ. P. 15(a). Sosa

  v. Airprint Sys., Inc., 133 F.3d 1417, 1419 (11th Cir. 1998). “In order to establish ‘good cause,’

  the movant has the burden of proving that the scheduling deadline could not have been met despite

  the movant’s diligent efforts to do so.” John Morrell & Co., 243 F.R.D. at 701.

                                              ANALYSIS

         Here, Plaintiffs have not shown “good cause” under Rule 16(b) to amend their Complaint

  for a fourth time nearly eight months after the November 27, 2019 deadline set forth in the Court’s

  Amended Scheduling Order [ECF No. 64]. Plaintiffs do not adequately demonstrate that they

  undertook diligent efforts to meet the Court’s deadline or explain why they were unable to

  previously uncover the information that they now claim warrants amendment. With respect to

  adding new parties, Plaintiffs merely state that they “have been forced to conduct research

  following Defendants[] most recent discovery, which consists of licensing agreements related to

  Plaintiffs’ subject songs dating back to 2012 (instead of the court ordered 2008 timeframe)” and

  that through this additional research, Plaintiffs identified the new party. The Court agrees with

  Defendants that this is insufficient to establish Plaintiffs’ diligence. Plaintiffs also do not cite to




                                               Page 2 of 3
Case 1:18-cv-25474-RAR Document 145 Entered on FLSD Docket 08/25/2020 Page 3 of 3



  newly discovered facts or any other basis for adding a count of civil conspiracy to defraud at this

  specific juncture. Accordingly, it is

         ORDERED AND ADJUDGED that Plaintiffs’ Motion for Leave to File and Serve

  Plaintiffs’ Fourth Amended Complaint [ECF No. 129] is DENIED.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 24th day of August, 2020.




                                                       RODOLFO A. RUIZ II
                                                       UNITED STATES DISTRICT JUDGE




                                             Page 3 of 3
